DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I (claims 1-15 and 31) in response to the restriction requirement dated March 24, 2022 is hereby acknowledged.  Applicant made its election without traverse in its reply filed May 20, 2022.
Accordingly, claim 1-15 and 31 have been examined in the instant action in accordance with Applicant’s election whereas claims 16-30 have been withdrawn from consideration as drawn to non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 9, 11, 15 and 31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ozkaya (2-pyrridone capped Mn3O4 Nanocrystals, Ozkaya et al., Central European Journal of Chemistry, 6(3), 465-469, published 2008).  This document was submitted by Applicant with its Information Disclosure Statement filed January 24, 2020 (IDS).
Ozkaya discloses coating manganese oxide nanocrystals (Mn3O4) with 2-pyrrolidone solution/solvent to obtain capped-Mn3O4 nanocrystals (nanoparticles) wherein 2-pyrrolidone is the capping molecule (abstract; page 465-467; Table 1).  Scheme 1 on page 466 depicts the same chemical reaction of Fig. 1 in the present specification, which provides a lactam compound that can generated by rearrangement (present claims (1 and 3-5).   
Ozkaya further discloses that the capped manganese oxide particles are formed by heating a mixture of 20 ml portion of 2-pyrrolidone and 2 mmol of the manganese oxide particles, cooling the reaction product, followed by the addition of methanol (anti-solvent/hydrophilic) washing the precipitate to produce a powder of the 2-pyrrolidone capped-Mn3O4 nanoparticles (Experimental procedure on page 466; Table 1).  
Although Ozkaya does not expressly disclose its capped-Mn3O4 nanoparticles for use in medical conditions, this is a future use of the claimed nanoparticles.  A recitation of an intended use for the claimed invention must result in a structural difference between the claimed invention and the prior art composition to patentably distinguish the claimed invention from that disclosed in the prior art.  If the prior art chemical structure/composition is capable of performing the intended use, accordingly, it meets the claim.
Thus, the instant claims are anticipated by Ozkaya.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-15 and 31 are rejected under 35 U.S.C. 103 as unpatentable over Na (Development of a T1 Contrast Agent for Magnetic Resonance Imaging Using MnO Nanoparticles, Hyo Bin Na et al., Angewandte Chemie Int. Ed. 2007, 46, 5397-5401) in view of Ozkaya.  Na was submitted/cited by Applicant in IDS.
Na discloses encapsulated water-dispersible/biocompatible manganese oxide (MnO) nanoparticles dispersed in a non-polar organic solvent that are antiferromagnetic and can be used as a contrast agent in MRI imaging (page 5397-99, Table 1):  The MnO are highly crystalline and stable in water thereby effective as an MRI contrast agent and can be conjugated with an antibody for imaging cancer cells (pages 5399-5400).
However, Na does not disclose its MnO nanoparticles as capped with a lactam compound as recited in present claims 2 and 10.
Ozkaya was discussed above and all the grounds of rejection therein are incorporated herein.  Ozkaya further teaches that manganese oxide nanoparticles capped with 2-pyrrolidone provides resultant nanoparticles that are stable at high temperature, readily dispersible in water and colloid solution stable. 
Therefore, it would have been obvious to one skilled in the art at the time of the filing of the claimed invention to react manganese oxide particles used for magnetic imaging (as disclosed in Na) with 2 pyrrolidone to form 2-pyrrolidone capped-MnO nanoparticles.  It would have been obvious to do so to obtain resultant nanoparticles that have enhanced water-solubility, thermal stability and colloidal properties, as taught by Ozkaya.
Thus, the instant claims are unpatentable over Na and Ozkaya.

Allowable Subject matter
Claims 5 and 12 are objected to as dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest lactam compound capped manganese oxide nanoparticles wherein the lactam compound is a ring lactam compound having one of more substituents of its aliphatic compounds,
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



June 18, 2022